Name: 93/619/EC: Commission Decision of 19 November 1993 relating to the institution of a Scientific, Technical and Economic Committee for Fisheries
 Type: Decision
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: 1993-12-02

 2.12.1993 EN Official Journal of the European Communities L 297/25 COMMISSION DECISION of 19 November 1993 relating to the institution of a Scientific, Technical and Economic Committee for Fisheries (93/619/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the implementation of the Community system for fisheries and aquaculture requires the assistance of highly qualified scientific personnel, particularly in the application of marine and fisheries biology, fishing technology, fishery economics or similar disciplines, or in connection with the requirements of research in the fields of fishing and aquaculture; Whereas that assistance should be obtained from a permanent committee set up within the Commission; Whereas the powers of the present Scientific and Technical Committee for Fisheries, established by Commission Decision 79/572/EEC (1), as amended by the Act of Accession of Spain and Portugal, should be amended accordingly; whereas, in the interests of clarity, that Decision should therefore be replaced, HAS DECIDED AS FOLLOWS: Article 1 A Scientific, Technical and Economic Committee for Fisheries, hereinafter called the Committee, is hereby established by the Commission. Article 2 1. The Committee may be consulted by the Commission on all problems connected with the provisions governing access to zones and resources of Community fisheries, and regulating the pursuit of exploitation activities. 2. The Committee shall draw up an annual report on the situation as regards fishery resources, and on developments in fishing activities, with reference to biological, technical and economic factors. It shall also report on the economic implications of the fishery resources situation. 3. The Committee shall report annually on work and requirements in the field of coordination of scientific, technical and economic research for the fisheries and aquaculture sector. 4. The Committee may draw the attention of the Commission to any problem referred to in paragraphs 1, 2 and 3. Article 3 The Committee shall be composed of not more than 28 members. Article 4 Members of the Committee shall be nominated by the Commission from highly qualified scientific persons having competence in the fields referred to in Article 2. Article 5 The Committee shall elect a chairman and two vice-chairmen from among its members. They shall be elected on the basis of a simple majority of the members. Article 6 1. The term of office of a member, chairman or vice-chairman of the Committee shall be two years. It shall be renewable. However, the chairman and the vice-chairmen of the Committee may not be immediately re-elected after being in office for two consecutive periods of two years. Duties shall not be subject to remuneration. After the expiry of the two-year period, the members, chairman, or vice-chairmen of the Committee shall remain in office until their replacement or the renewal of their term. 2. Where it is impossible for a member, chairman or vice-chairman of the Committee to continue his term of office, or where he resigns voluntarily, he shall be replaced for the remainder of the term in accordance with the procedure under Article 4 or 5, as the case may be. Article 7 1. Acting in cooperation with officials of the Commission, the Committee may form internal working groups. 2. The mandate of the working groups shall be to report to the Committee on the matters designated by the latter. Article 8 1. The Committee and the working groups shall meet at the request of a representative of the Commission. 2. The representative of the Commission as well as other officials and relevant agents of the Commission shall take part in meetings of the Committee and the working groups. 3. The representative of the Commission may invite individuals having particular expertise in the subject being studied to participate in the meetings. 4. The Commission shall provide the secretariat of the Committee and of the working groups. Article 9 1. In its deliberations the Committee shall deal with the requests from the Commission for an opinion. They shall not be followed by any vote. The representative of the Commission, in requesting the opinion of the Committee, may fix a period within which the opinion is to be given. 2. Where the opinion requested is unanimously agreed on by the members of the Committee, the latter shall draw up common conclusions. In the absence of unanimous agreement, the various positions taken in the course of the deliberations shall be entered in a report, drawn up on the responsibility of the representative of the Commission. Article 10 In accordance with the provisions of Article 214 of the Treaty, members of the Committee shall not divulge information coming to their knowledge as a result of the work of the Committee whenever the representative of the Commission informs them that the opinion requested relates to confidential matters. In those circumstances, only members of the Committee, the representative of the Commission, and other officials and relevant agents of the Commission shall be present at the meetings. Article 11 1. Decision 79/572/EEC is hereby repealed. 2. The members of the Scientific and Technical Committee for Fisheries by virtue of the Decision repealed by paragraph 1 shall remain members of the Committee until expiry of their term of office. 3. The provisions of Article 6 shall apply mutatis mutandis at the expiry of the term of office of the members referred to in paragraph 2. Done at Brussels, 19 November 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 156, 23. 6. 1979, p. 29.